Citation Nr: 1521659	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for paroxysmal atrial fibrillation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1968 to September 1970.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision, in which the Washington, DC, Department of Veterans Affairs (VA) Regional Office (RO) granted the Veteran service connection for paroxysmal atrial fibrillation and assigned that disability an initial noncompensable (0 percent) rating, effective from March 14, 2003.  The Veteran appealed the March 14, 2003 effective date assigned the grant of service connection and the initial 0 percent disability rating assigned the paroxysmal atrial fibrillation.  

By rating decision dated in January 2010, the RO increased the rating assigned the paroxysmal atrial fibrillation to 10 percent, but from October 2, 2009 only.  

The Veteran and his spouse testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge in April 2013. 

In a decision issued in April 2014, the Board then increased the 0 percent rating assigned the paroxysmal atrial fibrillation to 10 percent, prior to October 2, 2009, and denied a rating in excess of 10 percent, from October 2, 2009.  As well, the Board remanded the claim for an earlier effective date for the grant of service connection to the RO for adjudication.  

The Veteran appealed the Board's April 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, the parties filed a Joint Motion For Partial Remand Of The BVA Decision On Appeal (JMR) requesting that the Court vacate that part of the Board's decision granting an initial 10 percent rating for paroxysmal atrial fibrillation, prior to October 2, 2009, and denying a rating in excess of 10 percent for that disability, from October 2, 2009.  In January 2015, the Court granted the JMR, but remanded to the Board for compliance with the terms of the JMR only one part of its decision - that which denied a rating in excess of 10 percent for paroxysmal atrial fibrillation, from October 2, 2009.  The Court dismissed the remaining issue. 

Thereafter, by rating decision dated in May 2014, the RO assigned the Veteran an earlier effective date of December 27, 2001, for the grant of service connection for paroxysmal atrial fibrillation and, from that date, assigned the disability a 10 percent rating.  

Based on the RO's action and in compliance with the terms of the JMR, the Board has recharacterized the claim more broadly to ensure consideration of the severity of the Veteran's paroxysmal atrial fibrillation during the entire appeal period now at issue.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates this electronic record in addition to the documents in the physical claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In their December 2014 JMR, the parties involved in this appeal agree that, in its prior decision, the Board failed to consider and address whether the Veteran is entitled to a higher initial rating for his paroxysmal atrial fibrillation given evidence of record showing that he has mild ventricular hypertrophy.  The parties point out that this finding might or might not merit a higher rating under an alternative diagnostic code (DC).  

Indeed, the Veteran has mild left ventricular hypertrophy, first diagnosed in 2001, a finding that is not contemplated in the criteria under which the Veteran's  paroxysmal atrial fibrillation is rated.  See 38 C.F.R. § 4.104, DC 7010 (10 percent rating assignable for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor and 20 percent rating assignable for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor).  Many other DCs pertaining to diseases of the heart include ventricular hypertrophy as a finding indicative of a 30 percent disabling heart condition.  See 38 C.F.R. § 4.104, DCs 7000-7020 (2014).

The record is unclear regarding whether the left ventricular hypertrophy is associated with the Veteran's  paroxysmal atrial fibrillation, rather than his hypertension, for which the RO denied service connection.  A quick review of medical literature shows relationships between both hypertension and ventricular hypertrophy and ventricular hypertrophy and atrial fibrillation.  The Board, lacking in medical expertise, needs additional medical information before deciding whether the Veteran's ventricular hypertrophy warrants an initial higher rating under a different DC as part of his service-connected paroxysmal atrial fibrillation. 

Accordingly, this claim is REMANDED for the following action: 

1.  Transfer the Veteran's claims file to a VA examiner who has expertise in heart disease, for an opinion on the etiology of the Veteran's left ventricular hypertrophy.  Request the examiner do the following:

a.  Review the claims file, including service and post-service treatment records, paying particular attention to a report of heart palpitations in 1968, an April 1970 report of palpitations, lightheadedness and substernal pain dating from approximately 1962, multiple documented episodes of paroxysmal atrial fibrillation and associated treatment in 1970, for which the Veteran was placed on permanent profile, April 1970 findings of a prominent systolic click and paroxysmal arrhythmia similar to Wolff-Parkinson-White (WPW) syndrome, a September 1970 blood pressure reading of 154/100, December 1970 blood pressure readings on VA examination of 140/96, 132/90 and 132/86, a December 1970 reference to September 1970 electrocardiograms showing atrial fibrillation, a ventricular rate of 110 and beats following aberrant ventricular pathways, 2001 diagnoses of hypertension and mild left ventricular hypertrophy, and post-service reported histories of hypertensive vascular disease. 

b.  Indicate in writing in the report that the review included this pertinent information. 

c.  Note all present heart conditions, including, if appropriate, hypertension, hypertensive vascular disease, WPW syndrome, and any other condition manifested by paroxysmal atrial fibrillations and/or left ventricular hypertrophy.

d.  Offer an opinion regarding whether the Veteran's mild left ventricular hypertrophy is caused by, proximately due to or the result of, or part of, his service-connected paroxysmal atrial fibrillations.  

e.  Provide detailed rationale for the opinion with references to the record, including by discussing the relationship between all current heart symptoms and findings and the documented in-service heart symptoms and findings.  The purpose of providing such an opinion is to ensure that the Veteran is service connected for all heart conditions and symptoms that initially manifested during service.  

f.  If the opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

2.  Review the opinion to ensure it includes all requested information and, if not, return it to the examiner for correction.

3.  Readjudicate this claim based on all evidence of record, including by considering whether the Veteran's left ventricular hypertrophy warrants an initial 30 percent rating under a DC other than 7010, as part of his service-connected paroxysmal atrial fibrillation.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate amount of time to respond before returning the file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




